Filed 6/11/13
                            CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FIRST APPELLATE DISTRICT

                                       DIVISION TWO


THE PEOPLE,
        Plaintiff and Respondent,
                                                      A135131
v.
LORENZO BARNES,                                       (San Francisco City & County
                                                      Super. Ct. No. 214120)
        Defendant and Appellant.


        Following the denial of his motion to suppress evidence pursuant to Penal Code
section 1538.5, defendant Lorenzo Barnes entered pleas of guilty to two counts of second
degree robbery while personally armed with a firearm, and one count of being a
past-convicted felon in possession of a firearm. Defendant was sentenced to state prison
for an aggregate term of 13 years and eight months. The sole issue he presents for
decision on this appeal is whether the Fourth Amendment is violated when police use the
Global Positioning System (GPS) to locate a stolen cell phone and detain the thief. Our
answer is the same as that of the trial court—there is no Fourth Amendment violation
when the information generated by the GPS, with the owner‟s consent, is only a part of
the objective reasons leading to the decision to detain. Accordingly, there was no error in
the denial of defendant‟s suppression motion, and we affirm the judgment of his
conviction.
                                      BACKGROUND
        The salient details are not in dispute.
        Shortly after midnight on November 5, 2009, Charles Parce and Carolyn Fey were
walking near Fort Mason in San Francisco when a Black male approached them,
brandished a handgun, and demanded their belongs. Parce handed over his wallet, but

                                                  1
Fey ran across the street and threw her turquoise Prada handbag under a parked car. The
gunman retrieved the purse and fled on foot. Parce and Fey described the gunman as
wearing blue jeans, a white T-shirt underneath a black hooded sweatshirt, and white
shoes. Fey told police that her wallet and a “Palm Pre smart phone” were in her handbag.
       Before Parce and Fey were taken to a police station, Fey advised the officers that
her cell phone “had GPS on it.” Officer Zeltser “contacted Sprint PCS and spoke to their
corporate security people, who stated that if Fey would sign a release form, . . . they
would be able to ping the cell phone.” “[T]he way they explained it to me was that they
would send a signal to the phone . . . they described it as „pinging it,‟ that they could then
basically find a general location within 15 yards or 15 meters of where the phone was.”
Sprint faxed the release form to the police station, Fey completed it, and it was then faxed
back to Sprint. Zeltser testified that “I asked them to ping the cell phone; they . . .
advised me that it was . . . stationary at 16th and Mission Street.” This was
approximately 45 minutes after the robbery.
       Zeltser “turned the phone over to Officer Hamilton” to continue speaking with
Sprint, and then he and another officer left to go to “the location to see if we could locate
the suspect.” En route, Zeltser heard Hamilton report that “the ping was still coming
from 16th and Mission,” and then “between 16th and 17th and Mission.”
       Meanwhile, Officers Clifford and Tannenbaum, having received a broadcast as to
the first location, observed defendant on foot at 16th and Mission. Zeltser testified that
Tannenbaum reported being at 15th and Mission, and that “a person matching the
description1 . . . had gotten into a vehicle and was driving down Mission Street.” “As the
vehicle was stopped at a red light at 15th and Mission,” “[w]e repinged the cell phone
and it came back 15th and Mission; at which point I . . . raced over to assist him, because
he advised that he was going to initiate a traffic stop.” Officers Clifford and Tannenbaum

       1
         Officer Geraldo, who first took the description of the robber from Fey and
Pearce, testified that they did not say anything about the robber‟s hairstyle. However,
Officer Clifford testified that the description radioed to him include “the texture of the
[suspect‟s] hair.”


                                               2
were “updated” with the results of the continued pinging, i.e., that “the ping was moving
towards the north.”
       Officer Zeltser arrived on the scene, which was at 13th and Mission, just as
Tannenbaum had “initiated the traffic stop” and “was contacting Mr. Barnes.” Zeltser
testified: “As I approached, I had my flashlight out; I looked in the rear seat of the
vehicle and I noticed a purse that matched the description [of the one] that was taken in
the robbery” on the rear seat of the vehicle that defendant was driving. On the front seat
Zeltser saw the cell phone. This was approximately an hour after the robbery.
       Officer Clifford testified to what happened once the stop was made: “[W]e asked
him . . . if he was on probation . . . [¶] And then there was a comment that was made by
the person driving the vehicle. I think he said something about a gun. And then my
partner asked him out of the car. And that‟s when I walked around and we both
immediately noticed a gun in his waistband.” Clifford also noticed the handbag, which
he vividly described as “one of those purses you probably [could] see from a mile away,
it‟s so bright, the color.”
       Fey was brought to the scene and identified defendant as the robber. Later, take
back to the police station, she identified the purse and cell phone as hers.
       When defendant argued the suppression motion in May 2011, he challenged only
the legality of “the initial stop.” Without making a formal Kelley-Frye objection,2
defendant pointed out “there is no evidence before the Court that these officers have
utilized this technique for location determination,” the prosecution having offered no
evidence as to the reliability of this process. And, in the absence of such evidence, the
prosecution was merely “relying on . . . a hunch” by the officers, and “they base their
stop on that.” Defendant analogized this idea to “the reliability of a confidential


       2
         Named after People v. Kelly (1976) 17 Cal.3d 24 and Frye v. United States
(D.C. Cir. 1923) 293 F. 1013, requiring the proponent of a new scientific technique,
process, or theory to establish “ „usually by expert testimony,‟ that the technique is
„ “sufficiently established to have gained general acceptance in the particular field to
which it belongs.” ‟ ” (People v. Stoll (1989) 49 Cal.3d 1136, 1155.)


                                              3
informant. You know, if the informant has on prior occasions supplied information that
turned out to be reliable, I believe the law allows the Court to consider that in
determining whether the officer‟s conduct was reasonable.”
       Citing United States v. Maynard (D.C. Cir. 2010) 615 F.3d 544, defendant insisted
that „the language . . . is clear. [¶] There is concern that when the police use this type of
technology, that they are violating a reasonable expectation of privacy. [¶] So in and of
itself, the use of this technology could be found to violate a reasonable expectation of
privacy.” Defense counsel‟s argument concluded: “I would submit that there really is
not enough evidence to justify the stop of this individual miles away from where the
crime occurred based upon the GPS and the clothing description, which could have fit
anybody.”
       The prosecutor responded that “the defense is relying on this Maynard case. Well,
this is nothing like Maynard. In Maynard, the police attached a device to the defendant‟s
car and then followed his movements 24 hours a day for four weeks with that device that
they had attached. [¶] That‟s not what happened here. [¶] Here, the defendant, at
gunpoint, stole a cell phone from Ms. Fey. He has no expectation of privacy in the
location of that stolen cell phone. So the motion to suppress should be denied.”
       The trial court agreed: “I think Ms. Fey had every right to utilize her phone
company to find her phone, and I think that‟s what happened here. I don‟t believe that
the defendant has a privacy interest in that regard. [¶] I don‟t think that there was a
particular action on the part of the police . . . to intrude on the defendant‟s privacy. They
were in pursuit of a phone that they have consent from the owner of the phone to pursue;
so they went to the area where this phone was located. [¶] . . . [¶] I don‟t feel that there
was an unreasonable intrusion . . . [with] . . . the stop of the defendant. [¶] Motion to
suppress is denied.”
                                   DISCUSSION
                Defendant’s Contentions And The Standard Of Review

       During the pendency of this appeal, the Maynard decision was reviewed and
affirmed by the United States Supreme Court in United States v. Jones (2012)


                                              4
565 U.S. __ [132 S.Ct. 945] (Jones). In light of Jones, which will be discussed later,
defendant has reformulated his approach to overturning his conviction. He no longer sees
use of GPS technology as a per se violation of the Fourth Amendment. Continuing
themes expressed at the suppression hearing, defendant reiterates the issue of “reliability”
and the confidential informant analogy. Next, defendant contends that, even assuming
the information provided by Sprint was reliable, “it merely established the location of the
stolen phone, not the location of the suspected robber.” Finally, defendant maintains that
without the GPS information, Officers Clifford and Tannenbaum had only “pedestrian
facts”—i.e., “the suspect‟s race, gender and attire”—“which did not support reasonable
suspicion for the stop.”
       We analyze these arguments according to well-established principles.
       Evidence obtained from a search or seizure in violation of the Fourth Amendment
must be excluded from use at a criminal trial only if required by federal law. (Cal. Const.
art. I, § 28, subd. (d); People v. Camacho (2000) 23 Cal.4th 824, 829-830.) Because the
evidence produced in connection with defendant‟s suppression motion was not in dispute,
the issue on this appeal become a question of law, as to which we conduct an independent
review to determine whether the officer‟s actions were reasonable for purposes of the
Fourth Amendment. (People v. Duren (1973) 9 Cal.3d 218, 239; People v. Durant
(2012) 205 Cal.App.4th 57, 62.)
       The applicable federal standard is likewise not in dispute: “The Fourth
Amendment prohibits „unreasonable searches and seizures‟ by the Government, and its
protections extend to brief investigatory stops of persons or vehicles that fall short of
traditional arrest. [Citations.] Because the „balance between the public interest and the
individual‟s right to personal security‟ [citation], tilts in favor of a standard less than
probable cause in such cases, the Fourth Amendment is satisfied if the officer‟s action is
supported by reasonable suspicion to believe that criminal activity “ „may be afoot‟ ”
[citation].” (United States v. Arvizu (2002) 534 U.S. 266, 273.) In making
determinations of reasonable suspicion to justify a detention, reviewing courts “must look
at the „totality of the circumstances‟ of each case to see whether the detaining officer has


                                               5
a „particularized and objective basis‟ for suspecting wrongdoing. [Citation.] This
process allows officers to draw on their own experience and specialized training to make
inferences from and deductions about the cumulative information available to them that
„might elude an untrained person.‟ [Citations.] . . . [T]he likelihood of criminal activity
need not rise to the level required for probable cause, and it falls considerably short of
satisfying a preponderance of the evidence standard. [Citation.]” (Id. at pp. 273-274.)
                                   United States v. Jones
       Jones, a suspected narcotics trafficker, drove his Jeep for 28 days without realizing
police had, without benefit of a warrant, attached a GPS device to track the vehicle‟s
movements. “By means of signals from multiple satellites, the device established the
vehicle‟s location within 50 to 100 feet, and communicated that location by cellular
phone to a Government computer. It relayed more than 2,000 pages over the 4-week
period.” (Jones, supra, 565 U.S. __ [132 S.Ct. 945, 948].) The District of Columbia
Circuit Court of Appeals concluded that evidence obtained from the GPS device violated
the Fourth Amendment, requiring reversal of Jones‟s conviction. All nine members of
the United States Supreme Court agreed with this result.
       Justice Scalia spoke for five justices. His approach is notable for his devotion to
the constitutional text, in this case the Fourth Amendment language that “[t]he right of
the people to be secure in their persons, houses, papers, and effects, against unreasonable
searches and seizures, shall not be violated.” Justice Scalia began his analysis by
insisting “It is important to be clear about what occurred in this case: The Government
physically occupied private property for the purpose of obtaining information. We have
no doubt that such a physical intrusion would have been considered a „search‟ within the
meaning of the Fourth Amendment when it was adopted.” (Jones, supra, 565 U.S. __
[132 S.Ct. 945, 949].)
       “The text of the Fourth Amendment reflects its close connection to property, since
otherwise it would have referred simply to „the right of the people to be secure against
unreasonable searches and seizures‟; the phrase „in their persons, houses, papers, and
effects‟ would have been superfluous. [¶] Consistent with this understanding, our Fourth


                                              6
Amendment jurisprudence was tied to common-law trespass, at least until the latter half
of the 20th century.” (Jones, supra, 565 U.S. __ [132 S.Ct. 945, 949-950].) The change
came with Katz v. United States (1967) 389 U.S. 347, where “we said that „the Fourth
Amendment protects people, not places,‟ and found a violation in attachment of an
eavesdropping device to a public telephone booth. Our later cases have applied the
analysis of Justice Harlan‟s concurrence in that case, which said that a violation occurs
when government officers violate a person‟s „reasonable expectation of privacy,‟
[citations].” (Jones, supra, 565 U.S. __ [132 S.Ct. 945, 950].) Still, “for most of our
history, the Fourth Amendment was understood to embody a particular concern for
government trespass upon the areas („persons, houses, papers, and effects‟) it enumerates.
Katz did not repudiate that understanding.” (Ibid., fn. omitted.)
       Justice Scalia explained: “Katz did not erode the principle „that, when the
Government does engage in physical intrusion of a constitutionally protected area in
order to obtain information, that intrusion may constitute a violation of the Fourth
Amendment. [Citation.] We have embodied that preservation of past rights in our very
definition of „reasonable expectation of privacy‟ which we have said to be an expectation
„that has a source outside of the Fourth Amendment, either by reference to concepts of
real or personal property law or to understandings that are recognized and permitted by
society.” (Jones, supra, 565 U.S. __ [132 S.Ct. 945, 951].) “[T]he Katz
reasonable-expectation- of-privacy test has been added to, not substituted for, the
common-law trespassory test.” (Id. at __, [132 S.Ct. 945, 952].)
       There were two concurrences in Jones. The first was by Justice Sotomayor, who
joined the majority Scalia opinion “because I agree that a search within the meaning of
the Fourth Amendment occurs, at a minimum. „[w]here, as here, the Government obtains
information by physically intruding on a constitutionally protected area.‟ ” (Jones, supra,
565 U.S. __ [132 S.Ct. 945, 954] (conc. opn. of Sotomayor, J.).) But she set forth a
major caveat. “In cases of electronic or other novel modes of surveillance that do not
depend upon a physical invasion on property, the majority opinion‟s trespassory test may
provide little guidance,” thus necessitating broadening the scope of a Katz-based


                                             7
approach. (Id. at __ [132 S.Ct. 945, 955].) “In cases involving even short-term
monitoring, some unique attributes of GPS surveillance relevant to the Katz analysis will
require particular attention,” and Justice Sotomayor would “take . . . attributes of GPS
monitoring into account when considering the existence of a reasonable expectation of
privacy in the sum of one‟s public movements.” (Id. at __ [132 S.Ct. 945, 955-956].)
       The second concurrence in Jones was by Justice Alito, joined by
Justices Ginsburg, Breyer, and Kagan. Justice Alito believed it was “unwise” for the
majority to “decide this case based on 18th-century tort law.” (Jones, supra, 565 U.S. __
[132 S.Ct. 945, 957-958] (conc. opn. of Alito, J.).) Katz was certainly an improvement,
but “the Katz test rests on the assumption that this hypothetical reasonable person has a
well-developed and stable set of privacy expectations. But technology can change those
expectations. Dramatic technological change may lead to periods in which popular
expectations are in flux and may ultimately produce significant changes in popular
attitudes.” (Id. at__ [132 S.Ct. 945, 962].)
       Cell phone technology was very much on Justice Alito‟s mind: “[C]ell phones
and other wireless devices now permit wireless carriers to track and record the location of
users—and as of June 2011, it has been reported, there were more than 322 million
wireless devices in use in the United States. For older phones, the accuracy of the
location information depends on the density of the tower network, but new „smart
phones,‟ which are equipped with a GPS device, permit more precise tracking. For
example, when a user activates the GPS on such a phone, a provider is able to monitor
the phone‟s location and speed of movement and can then report back real-time traffic
conditions after combining („crowdsourcing‟) the speed of all such phones on any
particular road. Similarly, phone-location-tracking services are offered as „social‟ tools,
allowing consumers to find (or to avoid) others who enroll in these services. The
availability and use of these and other new devices will continue to shape the average
person‟s expectations about the privacy of his or her daily movements.” (Jones, supra,
565 U.S. __ [132 S.Ct. 945, 963] (conc. opn. of Alito, J.).)



                                               8
       Justice Alito noted that because there is was little legislative guidance “regulating
the use of GPS tracking technology for law enforcement purposes. The best that we can
do in this case is to apply existing Fourth Amendment doctrine and to ask whether the use
of GPS tracking in a particular case involved a degree of intrusion that a reasonable
person would not have anticipated.” (Jones, supra, 565 U.S. __ [132 S.Ct. 945, 964].) It
was the extended duration of the use of the tracking device that persuaded Justice Alito
that an illegal search had occurred. (Ibid.)
       Justice Scalia responded to Justice Alito by denying that the majority was shackled
to “18th century tort law”: “That is a distortion. What we apply is an 18th century
guarantee against unreasonable searches, which we believe must provide at a minimum
the degree of protection it offered when it was adopted. The concurrence does not share
that belief. It would apply exclusively Katz‟s reasonable-expectation-of-privacy test,
even when that eliminates rights that previously existed. [¶] The concurrence faults our
approach for „present[ing] particularly vexing problems‟ in cases that do not involve the
transmission of electronic signals. [Citation.] We entirely fail to understand that point.
For unlike the concurrence, which would make Katz the exclusive test, we do not make
trespass the exclusive test. Situations involving merely the transmission of electronic
signals without trespass would remain subject to Katz analysis.” (Jones, supra, 565 U.S.
__ [132 S.Ct. 945, 953].)3


       3
          The most recent Fourth Amendment decision shows that the analytical template
of Jones remains. The issue in Florida v. Jardines (2013) 569 U.S. __ [133 S.Ct. 1409]
was posed as “whether using a drug-sniffing dog on a homeowner‟s porch to investigate
the contents of the home is a „search‟ within the meaning of the Fourth Amendment.”
(Id. at p. __ [133 S.Ct. 1409, 1413].) Five members of the court, again speaking through
Justice Scalia, concluded that by bringing the dog on the porch the officers had physically
intruded into the curtilage of the home, and thus committed a search of the home.
Because of this conclusion, “we need not decide whether the officers‟ investigation of
Jardines‟ home violated his expectation of privacy under Katz.” (Id. at p. __ [133 S.Ct.
1409, 1417].) Just like in Jones, Justice Alito spoke for four justices, but this time in
dissent. He concluded the officers were no different than other members of the public
who have “a license to . . . approach the front door of a house and to remain there for a
brief time,” and thus there was no governmental intrusion. (Id. at p. __ [133 S.Ct. 1409,

                                               9
                                         Analysis
       Although defendant no longer equates police use of GPS technology with a
standing violation of the Fourth Amendment, he is still deeply uneasy with what he fears
is the onset of an irresistible erosion of personal privacy. Both defendant and the
Attorney General have obviously given the matter considerable thought, and the briefs
reflect research that has reached into academic journals and unpublished federal
decisions.
       Because there was no physical trespass or intrusion, 4 the question becomes how
defendant fares under “Katz‟s reasonable-expectation-of-privacy test” because
“[s]ituations involving merely the transmission of electronic signals without trespass
would remain subject to Katz analysis.” (Jones, supra, 565 U.S. __ [132 S.Ct. 945,
953].) Put more precisely, did defendant have a legitimate expectation of privacy in the
cell phone he had stolen. The answer is an emphatic “No.” As stated most baldly by the
Ninth Circuit: “The Fourth Amendment does not protect a defendant from a warrantless
search of property that he stole, because regardless of whether he expects to maintain
privacy in the contents of stolen property, such an expectation of privacy is not one that
society is prepared to accept as reasonable.” (United States v. Caymen (9th Cir. 2005)
404 F.3d 1196, 1200.) The principle enjoys wide acceptance. (State v. Jackson (La.
2010) 42 So.3d 368, 372; State v. Soukharith (Neb. 1997) 570 N.W.2d 344, 356; United
States v. Tropiano (2d Cir. 1995) 50 F.3d 157, 161-162 and decisions cited; United
States v. Bailey (6th Cir. 1980) 628 F.2d 938, 944; United States v. Soto (D. Mass.
2011)779 F.Supp.2d 208, 218.)


1420] (dis. opn. of Alito, J.).) Nor was there a violation of Katz: “A reasonable person
understands that odors emanating from a house may be detected from locations that are
open to the public, and a reasonable person will not count on the strength of those odors
remaining within the range that, while detectable by a dog, cannot be smelled by a
human.” (Id. at p. __ [133 S.Ct. 1409, 1421].)
       4
        The only trespass here was committed by defendant who committed it when he
took Fey‟s purse. (See Jones, 565 U.S. __ [132 S.Ct. 945, 962] (conc. opn. of Alito, J.)
[“Trespass to chattels has traditionally required a physical touching of the property”].)


                                            10
       Twice the Ninth Circuit has held that “a person lacks a reasonable expectation of
privacy in the contents of a laptop computer he stole,” particularly because “Whatever
possessory interest a thief may have, that interest is subordinate to the rights of the
owner.” (United States v. Caymen, supra, 404 F.3d 1196, 1200; United States v. Wong
(9th Cir. 2003) 334 F.3d 831.) Another Circuit has held post-Jones that the sort of
„pinging‟ found here presents no Fourth Amendment problem when the information used
in determining location could have been gained from simple visual surveillance. (United
States v. Skinner (6th Cir. 2012) 690 F.3d 772, 777-778 [“While the cell site information
aided the police in determining Skinner‟s location, that same information could have
been obtained through visual surveillance. [¶] . . . Skinner did not have a reasonable
expectation of privacy in the location of his cell phone while traveling on public
thoroughfares”]; see United States v. Forest (6th Cir. 2004) 355 F.3d 942, 951.)
       Moreover, Fey, the actual owner of the cell phone—and the only person who
could have a legitimate expectation of privacy—had consented to its use by Sprint and
the police in apprehending the person who was illegally in possession of the phone.
Federal courts have weighed such consent against a criminal defendant‟s claim of
privacy. (See United States v. Bruneau (8th Cir. 1979) 594 F.2d 1190, 1194 [consent by
owner of airplane to attach electronic tracking device upheld]; United States v. Miroyan
(9th Cir. 1978) 577 F.2d 489, 493 [same]; United States v. Abel (5th Cir. 1977) 548 F.2d
591, 592 [same].) And the short duration of the monitoring here would not even bother
Justice Alito. (See Jones, 565 U.S. __ [132 S.Ct. 945, 964] (conc. opn. of Alito, J.
[“relatively short-term monitoring of a person‟s movements on public streets accords
with expectations of privacy that our society has recognized as reasonable”].)
       Finally, all of this appears to comport with a California statute that is highly
instructive. In 1998, the Legislature enacted a measure which states “No person or entity
in this state shall use an electronic tracking device to determine the location or movement
of a person,” but then also provides, “This section shall not apply when the registered
owner, lesser, or lessee of a vehicle has consented to the use of the electronic tracking
device with respect to that vehicle.” (Pen. Code, § 637.7, subds. (a), (b).) It further


                                              11
provides that “This section shall not apply to the lawful use of an electronic tracking
device by a law enforcement agency.” (Id., subd. (c).) This measure was accompanied
with the statement that “The Legislature finds and declares that the right to privacy is
fundamental in a free and civilized society and that the increasing use of electronic
surveillance devices is eroding personal liberty. The Legislature declares that electronic
tracking of a person‟s location without that person‟s knowledge violates that person‟s
reasonable expectation of privacy.” (Stats. 1998, ch. 449, § 1.) If California is willing to
have police and the owner cooperate in tracking a motor vehicle, it seems unlikely state
policy would be outraged by such cooperation employed to apprehend armed robbers in
possession of stolen property.
       Accordingly, we conclude that the use of GPS technology in ascertaining the
location of the stolen cell phone, and thus assisting in the locating of defendant was no
violation of the Fourth Amendment.
       The remainder of defendant‟s arguments are unavailing.
       A single sentence in defendant‟s opening brief—“the prosecution did not establish
that the accuracy of this type of GPS technology is well accepted in the scientific
community and the community at large, or that it‟s pretty accurate”—suggests that
defendant may still believe that some aspect of a Kelly-Frye (see fn. 2, ante) argument
can be utilized on this appeal. However, because defendant never objected to the
admission of Officer Zeltser‟s testimony, which was the only evidence on
GPS technology received at the suppression hearing, any Kelly-Frye claim was not
preserved for review. (Evid. Code, § 353, subd. (a); People v. Ochoa (1998) 19 Cal.4th
353, 414.)
       Citing a number of journals, defendant points out that “ „GPS tracking,‟
„triangulation,‟ and „pinging‟ are all distinct methods,” and repeats that “at the
suppression hearing . . . [no] Sprint employee testified about the precise process used to
„ping‟ the phone and its accuracy. Nor did the prosecution call a qualified expert witness
to explain the technology used in this case or to vouch for its reliability.” Again, the only
testimony on technology was from Officer Zeltser—and without objection. Attempting


                                             12
to frame the issue as one of “reliability” is really no more than a challenge to witness
credibility (see People v. Riccardi (2012) 54 Cal.4th 758, 833; People v. Hovarter (2008)
44 Cal.4th 983, 996-997; Davis v. Alaska (1974) 415 U.S. 308, 318 [“jurors, as the sole
triers of fact and credibility, could appropriately draw inferences relating to the reliability
of the witness”]), which is the exclusive province of the trial court hearing the
suppression motion. (People v. Woods (1999) 21 Cal.4th 668, 673; People v. Laiwa
(1983) 34 Cal.3d 711, 718.)
       Defendant‟s analogizing the information from Sprint as akin to a tip from “an
untested informant whose reliability was not presumed or established” must also fail.
Unlike an informant, Sprint did not initiate contact with police. Instead, it was police,
with the active assistance of the property owner, who approached Sprint. Defendant
argues that “There is no way that the police officers in the Mission District could have
verified the reliability of [Sprint‟s] phone location information until they observed the
actual cell phone.” These are other oblique efforts by defendant to impeach or discount
the use of the GPS technology by the officers here. It is also wrong. The officers could
verify the information passed on from Sprint if in the pinged areas the officers
encountered a person matching the description provided by the victims.
       Equally misplaced is defendant‟s assertion that even if the information from Sprint
is accepted as reliable, “it merely established the location of the stolen phone, not the
location of the suspected robber.” True, but the officers could certainly infer a reasonable
possibility that if they could locate the phone they would also locate the robber. The
question for the officers was if they went to the scene reported by Sprint, would they find
a male resembling the description provided by the victims? Correlating defendant‟s
observed movements with both the GPS location and the victims‟ description provided
Officers Tannenbaum and Clifford with ample reasonable suspicion for a detention.
(United States v. Arvizu, supra, 534 U.S. 266, 273-274.)




                                              13
                                    DISPOSITION
      Our independent review discloses no error in denying defendant‟s suppression
motion, and the judgment of conviction is affirmed.



                                                _________________________
                                                Richman, J.


We concur:


_________________________
Kline, P.J.


_________________________
Haerle, J.




                                           14
Trial Court:                              Superior Court of the City and County of
                                          San Francisco

Trial Judge:                              Honorable Jerome T. Benson

Attorneys for Defendant and Appellant:    Kathryn Seligman, under appointment by
                                          the Court of Appeal.

Attorney for Plaintiff and Respondent:    Kamala D. Harris, Attorney General, Dane
                                          R. Gillette, Chief Assistant Attorney
                                          General, Gerald A. Engler, Senior Assistant
                                          Attorney General, Seth K. Schalit,
                                          Supervising Deputy Attorney General, Leif
                                          M. Dautch, Deputy Attorney General.




                                         15